Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 1 of 11            FILED
                                                                2020 Jun-11 PM 01:40
                                                                U.S. DISTRICT COURT
                                                                    N.D. OF ALABAMA
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 2 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 3 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 4 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 5 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 6 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 7 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 8 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 9 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 10 of 11
Case 2:20-cv-00829-AKK Document 1 Filed 06/11/20 Page 11 of 11
